This was an action brought by appellant against the appellee on a complaint in three paragraphs, the ultimate purpose of which was to recover from appellee the value of six shares of stock, together with all interest, increase and earnings on same, issued to appellant's decedent during her life time by the Wabash Valley Loan and Savings Association, which company, it was alleged, had been consolidated with appellee, with the understanding and agreement that it would assume and pay the obligations of said Wabash Valley Loan and Savings Association, including said decedent's stock. To this complaint appellee answered in general denial.
The cause was submitted to a jury for trial. After the plaintiff had rested his case, upon the written motion of the defendant, the court instructed the jury to return a verdict in defendant's favor. On the verdict so *Page 141 
returned, judgment was rendered for defendant. Appellant filed a motion for a new trial, which was overruled. This ruling of the court is assigned as error.
Appellee insists that appellant has not presented any questions to the court for its consideration, first, because his brief does not comply with the requirements of Rule 22 of this court, and second, because the evidence introduced in the trial of the cause is not in the record. An examination of the brief and record discloses that both contentions of appellee are correct.
There being no errors properly presented, the judgment of the lower court is affirmed.